DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022, has been entered.  
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 21, 28 and 29, as amended,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to the amended claim 21, it is unclear from the claim language what structural features of the first rotary valve are meant by the term ‘rotary configuration’ as recited in line 3, as well as how the configuration of the valve in the first operating position and the configuration in the second operating position, are structurally inter-related with the ‘rotary configuration’ of line 3.  The same considerations apply to the configurations and positions of the second valve. 

Double Patenting

5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claim 21 is rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-9 of US 10465853. .Although the conflicting claims are not identical, they are not patentably distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-9 of US 10465853. The difference is a first fluid holding line and a second fluid holding line, coupled to the first valve as recited. However, it appears that the first multi-port valve of US 10465853 must be connected to at least two fluid sources via corresponding [‘fluid holding’] lines, to have the intended capabilities of selecting and/or mixing fluids. It would have been also within the ordinary skills of an artisan [based on an obvious engineering choice] before the effective filing date of the claimed invention to have modified the invention of claims 1-9 of US 10465853 by having employed such fluid holding lines, in order to have capabilities to supply fluids from different sources, depending on particular goals of testing, to diversify the tests to be performed. 
7.	Claim 21 is rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-9 of US 9683707.Although the conflicting claims are not identical, they are not patentably distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-9 of US 9683707. The difference is a first fluid holding line and a second fluid holding line, coupled to the first valve as recited. However, it appears that the first multi-port valve of US 9683707 must be connected to at least two fluid sources via corresponding [‘fluid holding’] lines, to have the intended capabilities of selecting and/or mixing fluids. It would have been also within the ordinary skills of an artisan [based on an obvious engineering choice] before the effective filing date of the claimed invention to have modified the invention of claims 1-9 of US 9683707 by having employed such fluid holding lines, in order to have capabilities to supply fluids from different sources, depending on particular goals of testing, to diversify the tests to be performed. 
Specification

8.	The specification, as amended on 12/20/2021, has been objected to, since the suggested substitution of the term ‘second’ valve [described in the original specification as valve 122] by the term ‘another’ in the description to Figure 3, is considered as an attempt to introduce new matter, in light of the rest of the original disclosure. The specification also fails to describe the first and second ‘fluid holding’ lines as recited in the amended claim 21. 
Drawings

9.	The drawings remain objected to under 37 CFR 1.83(a).  The drawings must clearly show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the first and second fluid holding lines, configured as recited, as well as the first and second operating positions of the ‘first’ and ‘second’ valves [disclosed as valve 114 and valve 122, respectively], must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered. It is further noted that the Applicant’s attempt to assign the operational positions disclosed for valve 202, to valves 122 or 114, is considered new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Response to Arguments

10.	All of the Applicant s arguments have been fully considered but they are not persuasive, or moot in view of new grounds of rejection. 

Conclusion

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798